824 F.2d 980
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Stanford W. GRANGER, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
Appeal No. 87-3077.
United States Court of Appeals, Federal Circuit.
June 15, 1987.

Before RICH and DAVIS, Circuit Judges, and NICHOLS, Senior Circuit Judge.
PER CURIAM.


1
The Merit Systems Protection Board (board), in PH07528610383, dismissed for lack of jurisdiction Stanford W. Granger's appeal of his reassignment because he failed to provide evidence that the reassignment was obtained through duress or coercion.  We affirm.


2
Reassignments to a lower grade, like resignations, are considered voluntary and beyond the jurisdiction of the board unless made under duress or coerced by the agency.  This court has held that a choice between unpleasant alternatives does not lessen the voluntary nature of the decision.   Griessenauer v. Department of Energy, 754 F.2d 361, 364 (Fed.Cir.1985).  Petitioner's argument that his reassignment was involuntary because his only other choice was removal which would work a hardship on his family is, therefore, misplaced.  The decision of the board was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).